Mr. Justice Clabk
delivered the opinion of the court, May 26,1884.
The Act of 1848 provides, in very clear terms, that “property of whatever kind or nature, which shall accrue to a married woman, during coverture,” shall be “ owned and enjoyed by her, as her own separate property,” and “ shall not be subject to levy and execution for the debts and liabilities of her husband.” It is her “property” only, however, that the legislature intended to protect; her earnings, her efforts and her credit are her husband’s, since the Act of 1848, as before. What she may be said to acquire, as the l'esult of her skill and industry, or on her merely personal credit, accrues to the hus*526band, and as to creditors is to be taken as his: Raybold v. Raybold, 8 Harris, 311; Bucher v. Ream, 18 P. F. S., 421. ...
■ Goods purchased by a married woman on her own credit, are not her separate property: Robinson v. Wallace, 3 Wr., 133; her credit is nothing in the eyes of the law; when she does contract, the law esteems her the agent of her husband: Heugh v. Jones, 8 Casey, 432; Hollowell v. Horter, 11 Case], 375. A married woman must have a separate estate, to protect her purchase upon credit, an estate available, and proportionate to the credit it supports. The purchase must in fact be made,, not upon her credit, but upon the credit of her séparate estate, upon her ability to pay -out of her own funds: Gault v. Saffin, 8 Wright, 307.
The ownership of the corpus of an estate, real or personal, gives title to its income and profit. The title to land gives title to its products, no matter whose labor may have been expended in the production: Rush v. Vought, 5 P. F. S., 442; Musser v. Gardner, 16 P. F. S., 247. But a married woman cannot acquire title to land upon the credit of its after production, nor to any property or business upon its prospective profits. . The production and profits are, in general, the result of the labor of the husband and wife, or their children, and, whilst creditors have no claim on the husband’s labor or that of his family, as such, yet 'when that labor acquires title to property, they may have a-' claim upon the .property thus acquired. When the estate is hers, the production is hers, the labor expended in realizing income cannot affect the title to either. . • .
It is admitted that Mrs..Templin had no separate estate; the purchase of the property was made on her credit alone; the business was conducted with the property thus purchased, and the property was paid for out of the earnings of the business. We may accept the verdict of the jury, under the charge of the court, as a finding that the transaction was.bona fide, and was not a device to save it from Templin’s creditors; but, assuming this, the property 'was not the property of Mrs. Templin; her credit, under the circumstances, was her husband’s credit, and the earnin’gs of the business was the husband’s money; it follows that the property involved in the transaction of. 18th December, 1877, was, as respects his creditors, the husband’s property.
It was, of course, competent for Templin, so far as tbe transaction affected himself only, to place the title and ownership in his wife, not only of that embraced in the agreement of 18th December, 1877, but of that also which he had taken-under-the exemption law. A husband may freely bestow his-goods upon his wife or upon any. other person, but he must be *527just to liis creditors before he can afford to be generous to bis friends. The rights of creditors rise superior to claims which are founded in no valuable consideration.
Nor can we discover how the petition and decree of 10th August, 1880, which secured to Airs. Templin the rights of a feme sole trader could, without more, have any effect upon the determination of this case. It is true that a portion of the property embraced in the sheriff's levy, was purchased after the date of this decree, but with whose funds was the purchase made ? It has not been shown that the purchase was made with the moneys of the wife; where a wife claims property, as against her husband’s creditors, she must show affirmatively by clear and full proof, that she paid for it with her own separate funds: Keeney v. Good, 9 Harris, 355; Gamber v. Gamber, 6 Harris, 366. She must make it clearly appear that the means of acquisition were her own, independently of her husband : Auble’s Administrators v. Mason, 11 Casey, 262.
The fact that Airs. Templin, at the time of the purchase of: the cattle and hogs, possessed the privileges and exercised the rights of a feme sole trader, does not dispense with the production of this measure of proof. It was not the intention of the legislature to dispense witli the presumptions which ordinarily and of necessity arise in favor of creditors, in transactions between husband and wife, affecting the ownership of property in the wife’s name. The Act of 8d April, 1872, P. L., 85, provides merely that the separate earnings of any married woman, howsoever realized, shall accrue to and inure to her separate benefit and use, and be under her exclusive control, as if she were feme sole, and not be liable to any claim of the husband or his creditors. The Act further provides : “ That in any suit at law, or in equity, in which the ownership of such property shall be in dispute, the person claiming such property under this Act shall be compelled, in the first instance, to show title and ownership in the same.”
In this case no such proof was made, the purchase money was supplied from the earnings of the business, but the business as we have already seen belonged to the husband, and its earnings were his.
For the reasons stated, therefore, we are of opinion that the several assignments of error are sustained, and the
Judgment is reversed, and a venire facias do novo awarded.